Title: John Adams to Abigail Adams, 7 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feb. 7. 1777
     
     I think, in some Letter I sent you, since I left Bethlehem, I promised you a more particular Account of that curious and remarkable Town.
     When We first came in sight of the Town, We found a Country better cultivated and more agreably diversified with Prospects of orchards and Fields, Groves and Meadows, Hills and Valleys, than any We had seen.
     When We came into the Town We were directed to a public House kept by a Mr. Johnson, which I think was the best Inn, I ever saw. It belongs it seems to the Society, is furnished, at their Expence, and is kept for their Profit, or at their Loss. Here you might find every Accommodation that you could wish for yourself, your servants and Horses, and at no extravagant Rates neither.
     The Town is regularly laid out, the Streets straight and at right Angles like those in Philadelphia. It stands upon an Eminence and has a fine large Brook flowing on one End of it, and the Lehigh a Branch of the Delaware on the other. Between the Town and the Lehigh are beautifull public Gardens.
     
     They have carried the mechanical Arts to greater Perfection here than in any Place which I have seen. They have a sett of Pumps which go by Water, which force the Water up through leaden Pipes, from the River to the Top of the Hill, near an hundred feet, and to the Top of a little Building, in the shape of a Pyramid, or Obelisk, which stands upon the Top of the Hill and is twenty or thirty feet high. From this Fountain Water is conveyed in Pipes to every Part of the Town.
     Upon the River they have a fine Sett of Mills. The best Grist Mills and bolting Mills, that are any where to be found. The best fulling Mills, an oil Mill, a Mill to grind Bark for the Tanyard, a Dying House where all Colours are died, Machines for shearing Cloth &c.
     There are three public Institutions here of a very remarkable Nature. One, a Society of the young Men, another of the young Women, and a Third of the Widows. There is a large Building, divided into many Appartments, where the young Men reside, by themselves, and carry on their several Trades. They pay a Rent to the Society for their Rooms, and they pay for their Board, and what they earn is their own.
     There is another large Building, appropriated in the same Manner to the young Women. There is a Governess, a little like the Lady Abbess, in some other Institutions, who has the Superintendence of the whole, and they have elders. Each Apartment has a Number of young Women, who are vastly industrious, some Spinning, some Weaving, others employed in all the most curious Works in Linnen, Wool, Cotton, Silver and Gold, Silk and Velvet. This Institution displeased me much. Their Dress was uniform and clean, but very inelegant. Their Rooms were kept extreamly warm with Dutch Stoves: and the Heat, the Want of fresh Air and Exercise, relaxed the poor Girls in such a manner, as must I think destroy their Health. Their Countenances were languid and pale.
     The Society of Widows is very similar. Industry and Economy are remarkable in all these Institutions.
     They shewed Us their Church which is hung round with Pictures of our Saviour from his Birth to his Death, Resurrection and Ascention. It is done with very strong Colours, and very violent Passions, but not in a very elegant Taste. The Painter who is still living in Bethelehem, but very old—he has formerly been in Italy, the school of Paints. They have a very good organ in their Church of their own make. They have a public Building, on Purpose for the Reception of the dead, to which the Corps is carried as soon as it expires, where it lies untill the Time of Sepulture.
     Christian Love is their professed Object, but it is said they love Money and make their public Institutions subservient to the Gratification of that Passion.
     They suffer no Law suits with one another, and as few as possible with other Men. It is said that they now profess to be against War.
     They have a Custom, peculiar, respecting Courtship and Marriage. The Elders pick out Pairs to be coupled together, who have no Opportunity of Conversing together, more than once or twice, before the Knot is tied. The Youth of the two sexes have very little Conversation with one another, before Marriage.
     Mr. Hassey, a very agreable, sensible Gentleman, who shewed Us the Curiosities of the Place, told me, upon Inquiry that they profess the Augsburg Confession of Faith, are Lutherans rather than Calvinists, distinguish between Bishops and Presbyters, but have no Idea of the Necessity of the uninterrupted Succession, are very liberal and candid in their Notions in opposition to Bigottry, and live in Charity with all Denominations.
    